NOT FOR PUBLICATION                                  FILED
                       UNITED STATES COURT OF APPEALS                                FEB 16 2021
                                                                                MOLLY C. DWYER, CLERK
                                                                                  U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

TENIYA G. DAVIS,                                       No.     20-15236

                  Plaintiff-Appellant,                 D.C. No.
                                                       2:18-cv-01968-APG-VCF
  v.

ANDREW SAUL, COMMISSIONER OF                           MEMORANDUM*
SOCIAL SECURITY,

                  Defendant-Appellee.

                      Appeal from the United States District Court
                               for the District of Nevada
                      Andrew P. Gordon, District Judge, Presiding

                              Submitted February 09, 2021**
                                San Francisco, California

Before: WARDLAW and BEA, Circuit Judges, and ROSENTHAL,*** District
Judge.

       Teniya G. Davis appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability insurance


       *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
       ***
              The Honorable Lee H. Rosenthal, Chief United States District Judge for the
Southern District of Texas, sitting by designation.
benefits and supplemental security income under Titles II and XVI of the Social

Security Act. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo the district court’s order upholding the Commissioner’s

denial of benefits. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). We may

set aside the denial of benefits only if it is not supported by substantial evidence or

is based on legal error. Id.

      In finding that Davis was not “disabled” under the Social Security Act, the

administrative law judge (ALJ) gave “great weight” to mental health assessments by

three psychologists in connection with Davis’s application for benefits: Dr. Bonnie

Winkleman, Dr. Pamela Hawkins, and Dr. Timothy Schumacher. In May 2015, Dr.

Winkleman examined Davis and found that she “could understand, remember, and

carry out simple and a few detailed tasks without special supervision.” In August

2015, Dr. Hawkins reviewed Davis’s medical and non-medical records, which

included Dr. Winkleman’s report, and found that Davis would be able to sustain

“attention, concentration, persistence, and pace for simple and some detailed tasks”

and had “sufficient ability[,] understanding[,] and remembering [for] simple and

some 3–4 step tasks.” Dr. Hawkins also concluded that Davis could perform work

as an “addresser.” In December 2015, Dr. Schumacher reviewed Davis’s updated

record and found Dr. Hawkins’s assessment “accurate.”




                                          2
        The ALJ ultimately found that Davis could “perform light work” involving

“simple tasks typical of unskilled occupations” with “no production rate pace work,”

only occasional interaction with coworkers, and no interaction with the public. The

ALJ then found that, considering Davis’s age, education, work experience, and

residual functional capacity to do work within the limits that applied, six kinds of

jobs existed “in significant numbers in the national economy that [Davis] can

perform.” All but one of those jobs require Reasoning Level 2.

        The Department of Labor’s Dictionary of Occupational Titles identifies

occupational reasoning levels ranging from one (the simplest) to six (the most

complex). U.S. Dep’t Lab., Dictionary of Occupational Titles, App’x C, § III (4th

ed. 1991). The two lowest levels are relevant here:

      • Reasoning Level 1 requires an employee to “[a]pply commonsense

        understanding to carry out simple one- or two-step instructions” and “[d]eal

        with standardized situations with occasional or no variables in or from these

        situations encountered on the job”; and

      • Reasoning Level 2 requires an employee to “[a]pply commonsense

        understanding to carry out detailed but uninvolved written or oral

        instructions” and “[d]eal with problems involving a few concrete variables in

        or from standardized situations.”

Id.

                                            3
        Davis argues that the jobs the ALJ identified, which require Reasoning Level

2, are inconsistent with Dr. Hawkins and Dr. Schumacher’s opinions that she was

limited to “simple and some 3–4 step tasks.”1 However, substantial evidence in the

record supports the ALJ’s finding that Davis could perform these identified

positions. See Shaibi, 883 F.3d at 1110 n.7.

        A finding that Davis had the residual functional capacity to do only one- or

two-step tasks would require the ALJ to find her able to perform jobs requiring no

more than Reasoning Level 1. See Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d

996, 1003–04 (9th Cir. 2015) (a residual functional capacity limited to “one- and

two-step tasks” conflicted with the “demands” of positions requiring Reasoning

Level 2). But Dr. Schumacher and Dr. Hawkins agreed that Davis was not limited

to one- or two-step tasks. Both doctors found that she could perform “simple work,”

“some detailed work,” and “some 3–4 step tasks.” Dr. Winkleman also concluded

that Davis had the residual functional capacity for “simple employment” and could

carry out “simple and a few detailed tasks without special supervision.” Simple

work is consistent with positions requiring Reasoning Level 2. See Zavalin v.

Colvin, 778 F.3d 842, 846–47 (9th Cir. 2015) (holding that a residual functional

capacity limited to “simple, routine, or repetitive work” does not conflict with the


1
 Both parties seem to agree that Davis’s residual functional capacity is inconsistent with jobs requiring
Reasoning Level 3. ALJ identified mail clerk, which requires Reasoning Level 3, as a potential job for
Davis. This finding was erroneous. But because the ALJ identified five other positions requiring Reasoning
Level 2, this error was harmless. See Shaibi v. Berryhill, 883 F.3d 1102, 1110 n.7 (9th Cir. 2017).
                                                    4
ability to perform Reasoning Level 2 positions). Indeed, Dr. Schumacher and Dr.

Hawkins both determined that Davis could perform work as an “addresser,” which

requires Reasoning Level 2.

      Davis argues that the ALJ did not properly consider Dr. Winkleman’s

opinions about Davis’s “poor” judgment and mild to moderate difficulty in

responding to work pressure and interacting with others.        However, the ALJ

incorporated Dr. Winkleman’s opinion into his findings on Davis’s residual

functional capacity. The ALJ limited Davis to “light work” involving “simple tasks”

that have “no production rate pace work,” only occasional interaction with

coworkers, and no interaction with the public. In doing so, the ALJ properly credited

Dr. Winkleman’s opinions and applied them to the residual functional capacity

finding. Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (“[A]n

ALJ’s assessment of a claimant adequately captures restrictions related to

concentration, persistence, or pace where the assessment is consistent with

restrictions identified in the medical testimony.”).

      The record confirms the district court’s conclusion that substantial evidence

supports the ALJ’s decision and that the ALJ correctly applied the law.

      AFFIRMED




                                          5